Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,2, 4, 7-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei Technologies (WO2017202313) (see IDS) in view of Smith Edward (US 20040009754).
With regards to claims 1 and 10, Huawei Technologies discloses in figs 1, 3 and 4 an electronic device ([0012], RF communication device)/method for controlling (see fig.5) comprising: 
at least one antenna (301, aperture tunable antenna, [0020], one or more antennas 201)); 
an antenna tuning circuit (see block 310, tuning components, [0020], a single antenna with multiple apertures); and
 a processor ([0021], a processor circuit 306) configured to: 
receive a signal (see RF Front end 320, , [0021], - - - and receiving RF signals) from each of a plurality of external devices according to a first antenna configuration using the at least one antenna( see [0017], The UE may include physical layer (PHY) circuitry 203 for transmitting and receiving radio frequency electrical signals to and from one or more nodes of a radio access network using one or more antennas 201) .The UE may also include processing circuitry 206 and memory 208 arranged to UE to perform configure the various elements of the operations
described herein. The memory 208 may be used to store information for configuring
the processing circuitry 206 to perform the operations. Also see [0036], a processor may recurrently initiate the measurement of antenna impedance according to a specified schedule. In some embodiments, the measurement of antenna impedance may be initiated when a parameter of the RF communication network changes.
identify a received power strength for the received signals (see [0038], transmit power is less than a specified threshold power- - -); 
 identify a ratio of a signal with a maximum bandwidth to the signals received from the plurality of external devices when the identified received power strength is a threshold strength or more (see [0050], the processor circuit configured to determine the antenna impedance measurement using a difference in phase between the forward signal and the reverse signal, and a ratio including the magnitudes of the forward signal and the reverse signals, see fig. 5, step 520, PTx> pthresh); and 
change the first antenna configuration to a second antenna configuration using the antenna tuning circuit at least partially based on the identified ratio ([0051], - - -recurrently initiate the measurement of antenna impedance according to a specified schedule, and change the antenna aperture tuning state according to the determined antenna impedance). See also table 1 and [0029]-[0030] describing tuning state and the determined antenna impedance to the desired tuning state.
pre-designated threshold strength 
However, Smith Edward discloses an impedance transformation circuit is provided for use with a transmitter, a receiver, and an antenna. The transmitter may provide transmission signals for transmission by the antenna. The antenna may provide received signals having an associated signal parameter to the receiver. The impedance transformation circuit includes an impedance adjusting circuit and a controller. The impedance adjusting circuit is connected between the antenna, the receiver, and the transmitter. In [0027], For example, when the reflected power in the transmission path does not satisfy (e.g., is greater than) (interpreted by examiner as pre-designated) a predetermine threshold value the controller 40 may reduce, or substantially eliminate, an impedance difference in the transmission path to reduce any reflected power. Likewise, when the reflected power in the reception path does not satisfy (e.g., is greater than) a predetermine threshold value the controller 40 may reduce, or substantially eliminate, an impedance difference in the reception path to reduce any reflected power. The controller 40 may, alternatively, respond to the comparison of the reflected power values, or ratio of forward and reverse power values, to a predetermined threshold by providing a weighted balance of the amount of reflected power in the paths. In this manner, the controller 40 may improve reception power transfer efficiency when the transmission power transfer efficiency satisfies a threshold value (i.e., is acceptable) or may improve transmission power transfer efficiency when the reception power transfer satisfies a threshold value (i.e., is acceptable).

Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Huawei Technologies as 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art before the effective filing date of the claimed invention
With regards to claims 2 and 11,  the combination of Huawei Technologies and Smith Edward discloses the electronic device of claim 1, wherein the processor is configured to change to the second antenna configuration when the identified ratio is a pre-designated threshold ratio or more (see Huawei Technologies [0050], the processor circuit configured to determine the antenna impedance measurement using a difference in phase between the forward signal and the reverse signal, and a ration including the magnitudes of the forward signal and the reverse signals  and In Smith Edward , [0027],  For example, when the reflected power in the transmission path does not satisfy (e.g., is greater than) a predetermine threshold value the controller 40 may reduce, or substantially eliminate, an impedance difference in the transmission path to reduce any reflected power. Likewise, when the reflected power in the reception path does not satisfy (e.g., is greater than) a predetermine threshold value the controller 40 may reduce, or substantially eliminate, an impedance difference in the reception path to reduce any reflected power. The controller 40 may, alternatively, respond to the comparison of the reflected power values, or ratio of forward and reverse power values, to a predetermined threshold by providing a weighted balance of the power in the paths. In this manner, the controller 40 may improve reception power transfer efficiency when the transmission power transfer efficiency satisfies a threshold value (i.e., is acceptable) or may improve transmission power transfer efficiency when the reception power transfer satisfies a threshold value (i.e., is acceptable).
With regards to claim 4, the combination of Huawei Technologies and Smith Edward discloses the electronic device of claim 1, wherein the processor is configured to identify whether a transmit power strength is detected while receiving the signal from each of the plurality of external devices. (see [0050], the processor circuit configured to determine the antenna impedance measurement using a difference in phase between the forward signal and the reverse signal, and a ratio including the magnitudes of the forward signal and the reverse signals).

With regards to claims 7 and 14.  the combination of Huawei Technologies and Smith Edward discloses the electronic device of claim 1, wherein the at least one antenna includes a plurality of antennas, and wherein the signals are configured to be received from the plurality of antennas, respectively (see fig. 3, 301, [0020], a single antenna with multiple apertures many be used. Each aperture may be considered a sperate antenna).
With regards to claims 8 and 15, the combination of Huawei Technologies and Smith Edward discloses the electronic device of claim 1, wherein the at least one antenna includes one antenna, and wherein the signals are configured to be received through the one antenna (see fig. 3, 301, [0020], a single antenna with multiple apertures many be used. Each aperture may be considered a sperate antenna)

With regards to claim 9, the combination of Huawei Technologies and Smith Edward discloses the electronic device of claim 1, wherein the antenna tuning circuit includes at least one of an impedance tuning circuit and an aperture tuning circuit (see fig. 3, block 310, tuning components).

Allowable Subject Matter
4.	Claims 3, 5,6, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach 
the electronic device of claim 1, wherein the second antenna configuration is configured so that a power loss of the signal with the maximum bandwidth according to the second configuration is smaller than a power loss of the signal having the maximum bandwidth according to the first antenna configuration as recited in claim 3 and similarly in claim 12;
the electronic device of claim 4, wherein the processor is configured to change to the second antenna configuration when the detected transmit power strength is less than a pre-designated threshold strength as recited in claim 5,
claim 6, and
 the method of claim 10, further comprising identifying whether a transmit power strength is detected while receiving the signal from each of the plurality of external devices, wherein changing to the second antenna configuration includes changing to the second antenna configuration when the detected transmit power strength is less than a pre-designated threshold strength, and wherein the method further comprises identifying whether the signals are received from the plurality of external devices before receiving the signal from each of the plurality of external devices according to the first antenna configuration when the detected transmit power strength is less than a pre-designated threshold strength as recited in claim 13.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ali et al (US 20130265890) discloses use said first and second antennas to receive signals on a downlink and to transmit signals on an uplink; process a plurality of said received signals on said downlink to generate a plurality of antenna parameter measurements derived from multiple correlations of a known reference sequence of data signals transmitted on said downlink; and use said plurality of antenna parameter measurements to select said first antenna or said second antenna for transmitting data signals by said user equipment device on said uplink.

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.